Opinion by
Mr. Justice Fell,
The bill filed in this case was to prevent the removal of locomotives and cars from the railroad leased by the defendants, the lease having been declared forfeited and the lessee directed to deliver possession of the road and property leased to the lessor. The real contest was as to the ownership of a locomotive which was delivered to the Altoona, Clearfield & Northern Railroad Company, by Burnham, Williams & Company, in 1892. Before the delivery, $3,000 of the contract price was paid, and notes given for the balance. Two months after the delivery, default having been made in the payment of one of the notes, a lease was entered into by which it was provided that when a rental equal in amount to the unpaid balance of the purchase money should have been paid in instalments, the locomotive should become the property of the railroad company. It does not appear from the testimony whether the first agreement between the parties was for a lease, the execution of which was deferred, or whether this was a new arrangement to secure Burnham, Williams & Company, after the railroad company had failed to make the first payment. If there was a sale of the locomotive, it became subject to the lien of a mortgage given by the railroad company to secure bonds it had issued, and the title to it passed from the purchaser at the receivers’ sale to the plaintiff. If there was a lease only, and it was properly recorded, the title was in one of the defendants, who purchased whatever interest Burnham, Williams & Company had in the locomotive.
It is, however, unnecessary to determine what right was acquired or how it was affected by the failure to record the lease *108in the manner providedby the Act of July 5, 1888, P. L. 176. The plaintiff, under an undisputed claim of ownership, was in possession of the locomotive for eight years before the assertion of title by the party now claiming it. The statute of limitation was therefore a bar to any proceeding at law, and it should be applied by analogy with the same effect in a coart of equity.
The decree is affirmed at the cost of the appellant.